DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The Information Disclosure Statements filed on October 12, 2021 and June 23, 2022 have been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 7-9, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (Pub. No. US 2014/0281766) in view of Lassa (Pub. No. US 2013/0265825).

Claim 1:
Yang et al. disclose a method comprising: 
identifying a plurality of word lines at a first portion of a memory device [fig. 1; par. 0033 – A number of word lines are identified. (“In response to the probability based test 123, one or more neighboring word lines may be selected for reassignment, and the reassignment queue 128 may be updated. Alternatively or in addition, one or more of the word lines at the edges at the block, such as one or more of tl1e edge word lines 105 and 111, may be added to the reassignment queue 128. The word lines at the edges of the block may be more susceptible to disturb effects due to processing differences (e.g., due to being adjacent to a "dummy" word line during fabrication).”)]; 
determining a respective error rate for each of the plurality of word lines [fig. 1; pars. 0034-0035 – Error rates are determined for selected word lines. (“The read disturb engine 122 may include an error analyzer 126 that is configured to receive an error count 142 from the decoder 154. For example, the error count 142 may include a count of errors that were detected and corrected in the selected state data 140. The error analyzer 126 may be configured to receive the error count 142 and to determine whether the group of storage elements under inspection is at risk of disturbances to stored data causing the stored data to be non-recoverable by the ECC engine 150.” … “Alternatively, in response to the probability based test 123, one or more neighboring word lines may be selected for the read disturb check 125 to determine whether remedial action is to be performed.”)]; 
determining that a first error rate of a first word line of the plurality of word lines and a second error rate of a second word line of the plurality of word lines satisfy a first threshold condition pertaining to an error rate threshold [fig. 1; pars. 0034-0035 – The error rates are compared to a threshold. (“For example, the error analyzer 126 may compare the error count 142 to a threshold based on ECC correction capability, and in response to the error count 142 satisfying the threshold, the error analyzer 126 may cause a remedial action to be performed, such as by sending an indication of the word line under inspection to the reassignment queue 128.” … “Alternatively, in response to the probability based test 123, one or more neighboring word lines may be selected for the read disturb check 125 to determine whether remedial action is to be performed.”)]; 
identifying a third word line of the plurality of word lines that is proximate to the first word line and the second word line [par. 0033 – The edge word lines may be identified. (“In response to the probability based test 123, one or more neighboring word lines may be selected for reassignment, and the reassignment queue 128 may be updated. Alternatively or in addition, one or more of the word lines at the edges at the block, such as one or more of tl1e edge word lines 105 and 111, may be added to the reassignment queue 128. The word lines at the edges of the block may be more susceptible to disturb effects due to processing differences ( e.g., due to being adjacent to a "dummy" word line during fabrication).”)];
However, Yang et al. do not specifically disclose:
relocating, by a processing device, data stored at the third word line to a second portion of the memory device, wherein the second portion of the memory device is associated with a lower read latency than the first portion of the memory device [par. 0023 – Yang et al. disclose that word lines may be relocated when an error rate exceeds a threshold. Yang do not specifically disclose relocating word lines to locations having lower latency. (“The reassignment queue 128 may maintain a listing of word lines scheduled to have remedial action performed and may include an indication of one or more actions to be performed. For example, the reassignment queue 128 may schedule a particular word lines for a data move operation.”)].
In the same field of endeavor, Lassa discloses:
relocating, by a processing device, data stored at the third word line to a second portion of the memory device, wherein the second portion of the memory device is associated with a lower read latency than the first portion of the memory device [par. 0043 – Data may be moved from a low performance tier to a higher performance tier if the data error rate is above a threshold. The combination provides that word lines may be moved from QLC to SLC memory. (“The local processor in the local NAND controller may be configured to move data from a higher performance tier (e.g. SLC flash) to a lower performance tier (e.g. MLC flash) if the access frequency, hot count, data error rate or other performance statistic is below a pre-determined threshold. Conversely, the local processor in an MCP may move data to a higher performance tier in its MCP if one or more of these storage criteria are above a threshold.”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yang et al. to include relocating data from a lower performance tier to a higher performance tier, as taught by Lassa, as SLC flash is less susceptible to read disturb errors.

Claim 2 (as applied to claim 1 above):
Yang et al. disclose, 
wherein the first error rate of the first word line and the second error rate of the second word line satisfying the first threshold condition is indicative of read disturb stress associated with read operations performed on the third word line [pars. 0018, 0022 – The error rates are indicative of read disturb stress resulting from read operations to an adjacent word line. (“The read disturb engine 122 may be configured to determine the read disturb threshold based on a "hot count" (e.g., a count of write/erase (W/E) cycles) to the block that includes the target word line (i.e., the word line corresponding to the request).” … “The read disturb engine 122 may include an error analyzer 126 that is configured to receive an error count 142 from the decoder 154. For example, the error count 142 may include a count of errors that were detected and corrected in the selected state data 140. The error analyzer 126 may be configured to receive the error count 142 and to determine whether the group of storage elements under inspection is at risk of disturbances to stored data causing the stored data to be non-recoverable by the ECC engine 150.”)].

Claim 7 (as applied to claim 1 above):
Yang et al. disclose, 
wherein the memory device comprises a negative-and (NAND) type flash memory [fig. 1; par. 0012 – NAND flash (“The non-volatile memory 104 may be a flash memory, such as a NANO flash memory.”)].

Claim 8:
Yang et al. disclose a system comprising: 
a memory device [fig. 1 – Non-Volatile memory 104]; and 
a processing device coupled with the memory device, to perform operations comprising [fig. 1 – Controller 120]: 
identifying a plurality of word lines at a first portion of the memory device [fig. 1; par. 0033 – A number of word lines are identified. (“In response to the probability based test 123, one or more neighboring word lines may be selected for reassignment, and the reassignment queue 128 may be updated. Alternatively or in addition, one or more of the word lines at the edges at the block, such as one or more of tl1e edge word lines 105 and 111, may be added to the reassignment queue 128. The word lines at the edges of the block may be more susceptible to disturb effects due to processing differences (e.g., due to being adjacent to a "dummy" word line during fabrication).”)]; 
determining a respective error rate for each of the plurality of word lines [fig. 1; pars. 0034-0035 – Error rates are determined for selected word lines. (“The read disturb engine 122 may include an error analyzer 126 that is configured to receive an error count 142 from the decoder 154. For example, the error count 142 may include a count of errors that were detected and corrected in the selected state data 140. The error analyzer 126 may be configured to receive the error count 142 and to determine whether the group of storage elements under inspection is at risk of disturbances to stored data causing the stored data to be non-recoverable by the ECC engine 150.” … “Alternatively, in response to the probability based test 123, one or more neighboring word lines may be selected for the read disturb check 125 to determine whether remedial action is to be performed.”)]; 
determining that a first error rate of a first word line of the plurality of word lines and a second error rate of a second word line of the plurality of word lines satisfy a first threshold condition pertaining to an error rate threshold [fig. 1; pars. 0034-0035 – The error rates are compared to a threshold. (“For example, the error analyzer 126 may compare the error count 142 to a threshold based on ECC correction capability, and in response to the error count 142 satisfying the threshold, the error analyzer 126 may cause a remedial action to be performed, such as by sending an indication of the word line under inspection to the reassignment queue 128.” … “Alternatively, in response to the probability based test 123, one or more neighboring word lines may be selected for the read disturb check 125 to determine whether remedial action is to be performed.”)]; 
identifying a third word line of the plurality of word lines that is proximate to the first word line and the second word line [par. 0033 – The edge word lines may be identified. (“In response to the probability based test 123, one or more neighboring word lines may be selected for reassignment, and the reassignment queue 128 may be updated. Alternatively or in addition, one or more of the word lines at the edges at the block, such as one or more of tl1e edge word lines 105 and 111, may be added to the reassignment queue 128. The word lines at the edges of the block may be more susceptible to disturb effects due to processing differences ( e.g., due to being adjacent to a "dummy" word line during fabrication).”)];
However, Yang et al. do not specifically disclose:
relocating data stored at the third word line to a second portion of the memory device, wherein the second portion of the memory device is associated with a lower read latency than the first portion of the memory device [par. 0023 – Yang et al. disclose that word lines may be relocated when an error rate exceeds a threshold. Yang do not specifically disclose relocating word lines to locations having lower latency. (“The reassignment queue 128 may maintain a listing of word lines scheduled to have remedial action performed and may include an indication of one or more actions to be performed. For example, the reassignment queue 128 may schedule a particular word lines for a data move operation.”)].
In the same field of endeavor, Lassa discloses:
relocating data stored at the third word line to a second portion of the memory device, wherein the second portion of the memory device is associated with a lower read latency than the first portion of the memory device [par. 0043 – Data may be moved from a low performance tier to a higher performance tier if the data error rate is above a threshold. The combination provides that word lines may be moved from QLC to SLC memory. (“The local processor in the local NAND controller may be configured to move data from a higher performance tier (e.g. SLC flash) to a lower performance tier (e.g. MLC flash) if the access frequency, hot count, data error rate or other performance statistic is below a pre-determined threshold. Conversely, the local processor in an MCP may move data to a higher performance tier in its MCP if one or more of these storage criteria are above a threshold.”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yang et al. to include relocating data from a lower performance tier to a higher performance tier, as taught by Lassa, as SLC flash is less susceptible to read disturb errors.

Claim 9 (as applied to claim 8 above):
Yang et al. disclose, 
wherein the first error rate of the first word line and the second error rate of the second word line satisfying the first threshold condition is indicative of read disturb stress associated with read operations performed on the third word line [pars. 0018, 0022 – The error rates are indicative of read disturb stress resulting from read operations to an adjacent word line. (“The read disturb engine 122 may be configured to determine the read disturb threshold based on a "hot count" (e.g., a count of write/erase (W/E) cycles) to the block that includes the target word line (i.e., the word line corresponding to the request).” … “The read disturb engine 122 may include an error analyzer 126 that is configured to receive an error count 142 from the decoder 154. For example, the error count 142 may include a count of errors that were detected and corrected in the selected state data 140. The error analyzer 126 may be configured to receive the error count 142 and to determine whether the group of storage elements under inspection is at risk of disturbances to stored data causing the stored data to be non-recoverable by the ECC engine 150.”)].

Claim 14 (as applied to claim 8 above):
Yang et al. disclose, 
wherein the memory device comprises a negative-and (NAND) type flash memory [fig. 1; par. 0012 – NAND flash (“The non-volatile memory 104 may be a flash memory, such as a NANO flash memory.”)].

Claim 15:
Yang et al. disclose a non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device, cause the processing device to perform operations comprising [par. 0052 – “In a particular embodiment, the
read disturb engine 122 includes a processor executing instructions that are stored at the non-volatile memory 104. Alternatively, or in addition, executable instructions that are executed by the processor may be stored at a separate memory location that is not part of the non-volatile memory 104, such as at a read-only memory (ROM).”]: 
identifying a plurality of word lines at a first portion of a memory device [fig. 1; par. 0033 – A number of word lines are identified. (“In response to the probability based test 123, one or more neighboring word lines may be selected for reassignment, and the reassignment queue 128 may be updated. Alternatively or in addition, one or more of the word lines at the edges at the block, such as one or more of tl1e edge word lines 105 and 111, may be added to the reassignment queue 128. The word lines at the edges of the block may be more susceptible to disturb effects due to processing differences (e.g., due to being adjacent to a "dummy" word line during fabrication).”)]; 
determining a respective error rate for each of the plurality of word lines [fig. 1; pars. 0034-0035 – Error rates are determined for selected word lines. (“The read disturb engine 122 may include an error analyzer 126 that is configured to receive an error count 142 from the decoder 154. For example, the error count 142 may include a count of errors that were detected and corrected in the selected state data 140. The error analyzer 126 may be configured to receive the error count 142 and to determine whether the group of storage elements under inspection is at risk of disturbances to stored data causing the stored data to be non-recoverable by the ECC engine 150.” … “Alternatively, in response to the probability based test 123, one or more neighboring word lines may be selected for the read disturb check 125 to determine whether remedial action is to be performed.”)]; 
determining that a first error rate of a first word line of the plurality of word lines and a second error rate of a second word line of the plurality of word lines satisfy a first threshold condition pertaining to an error rate threshold [fig. 1; pars. 0034-0035 – The error rates are compared to a threshold. (“For example, the error analyzer 126 may compare the error count 142 to a threshold based on ECC correction capability, and in response to the error count 142 satisfying the threshold, the error analyzer 126 may cause a remedial action to be performed, such as by sending an indication of the word line under inspection to the reassignment queue 128.” … “Alternatively, in response to the probability based test 123, one or more neighboring word lines may be selected for the read disturb check 125 to determine whether remedial action is to be performed.”)]; 
identifying a third word line of the plurality of word lines that is proximate to the first word line and the second word line [par. 0033 – The edge word lines may be identified. (“In response to the probability based test 123, one or more neighboring word lines may be selected for reassignment, and the reassignment queue 128 may be updated. Alternatively or in addition, one or more of the word lines at the edges at the block, such as one or more of tl1e edge word lines 105 and 111, may be added to the reassignment queue 128. The word lines at the edges of the block may be more susceptible to disturb effects due to processing differences ( e.g., due to being adjacent to a "dummy" word line during fabrication).”)];
However, Yang et al. do not specifically disclose:
relocating data stored at the third word line to a second portion of the memory device, wherein the second portion of the memory device is associated with a lower read latency than the first portion of the memory device [par. 0023 – Yang et al. disclose that word lines may be relocated when an error rate exceeds a threshold. Yang do not specifically disclose relocating word lines to locations having lower latency. (“The reassignment queue 128 may maintain a listing of word lines scheduled to have remedial action performed and may include an indication of one or more actions to be performed. For example, the reassignment queue 128 may schedule a particular word lines for a data move operation.”)].
In the same field of endeavor, Lassa discloses:
relocating data stored at the third word line to a second portion of the memory device, wherein the second portion of the memory device is associated with a lower read latency than the first portion of the memory device [par. 0043 – Data may be moved from a low performance tier to a higher performance tier if the data error rate is above a threshold. The combination provides that word lines may be moved from QLC to SLC memory. (“The local processor in the local NAND controller may be configured to move data from a higher performance tier (e.g. SLC flash) to a lower performance tier (e.g. MLC flash) if the access frequency, hot count, data error rate or other performance statistic is below a pre-determined threshold. Conversely, the local processor in an MCP may move data to a higher performance tier in its MCP if one or more of these storage criteria are above a threshold.”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yang et al. to include relocating data from a lower performance tier to a higher performance tier, as taught by Lassa, as SLC flash is less susceptible to read disturb errors.

Claim 16 (as applied to claim 15 above):
Yang et al. disclose, 
wherein the first error rate of the first word line and the second error rate of the second word line satisfying the first threshold condition is indicative of read disturb stress associated with read operations performed on the third word line [pars. 0018, 0022 – The error rates are indicative of read disturb stress resulting from read operations to an adjacent word line. (“The read disturb engine 122 may be configured to determine the read disturb threshold based on a "hot count" (e.g., a count of write/erase (W/E) cycles) to the block that includes the target word line (i.e., the word line corresponding to the request).” … “The read disturb engine 122 may include an error analyzer 126 that is configured to receive an error count 142 from the decoder 154. For example, the error count 142 may include a count of errors that were detected and corrected in the selected state data 140. The error analyzer 126 may be configured to receive the error count 142 and to determine whether the group of storage elements under inspection is at risk of disturbances to stored data causing the stored data to be non-recoverable by the ECC engine 150.”)].

Claim(s) 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (Pub. No. US 2014/0281766) in view of Lassa (Pub. No. US 2013/0265825) as applied to claims 1, 8, and 15 above, respectively, and further in view of Rotbard et al. (U.S. Patent No. 9,330,783).

Claim 3 (as applied to claim 1 above):
Yang et al. and Lassa disclose all the limitations above but do not specifically disclose, 
wherein the first threshold condition is based on a deviation of the first error rate and the second error rate with respect to a representative error rate for the plurality of word lines.
In the same field of endeavor, Rotbard et al. disclose,
wherein the first threshold condition is based on a deviation of the first error rate and the second error rate with respect to a representative error rate for the plurality of word lines [column 2, lines 13-16 – A deviation in read errors is used to detect an abnormality in the memory and corrective action may be taken. The combination provides that a deviation in read errors, as taught by Rotbard et al., may trigger the relocation taught by Yang et al. (“In an embodiment, the memory controller is configured to recognize the deviation in a number of readout errors in the data read from the memory cells of at least the given word line, relative to the remaining word lines.”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Yang et al. and Lassa to include taking corrective action based on a deviation in read errors, as taught by Rotbard et al., in order to maintain data integrity. 

Claim 10 (as applied to claim 8 above):
Yang et al. and Lassa disclose all the limitations above but do not specifically disclose, 
wherein the first threshold condition is based on a deviation of the first error rate and the second error rate with respect to a representative error rate for the plurality of word lines.
In the same field of endeavor, Rotbard et al. disclose,
wherein the first threshold condition is based on a deviation of the first error rate and the second error rate with respect to a representative error rate for the plurality of word lines [column 2, lines 13-16 – A deviation in read errors is used to detect an abnormality in the memory and corrective action may be taken. The combination provides that a deviation in read errors, as taught by Rotbard et al., may trigger the relocation taught by Yang et al. (“In an embodiment, the memory controller is configured to recognize the deviation in a number of readout errors in the data read from the memory cells of at least the given word line, relative to the remaining word lines.”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Yang et al. and Lassa to include taking corrective action based on a deviation in read errors, as taught by Rotbard et al., in order to maintain data integrity.

Claim 17 (as applied to claim 15 above):
Yang et al. and Lassa disclose all the limitations above but do not specifically disclose, 
wherein the first threshold condition is based on a deviation of the first error rate and the second error rate with respect to a representative error rate for the plurality of word lines.
In the same field of endeavor, Rotbard et al., disclose,
wherein the first threshold condition is based on a deviation of the first error rate and the second error rate with respect to a representative error rate for the plurality of word lines [column 2, lines 13-16 – A deviation in read errors is used to detect an abnormality in the memory and corrective action may be taken. The combination provides that a deviation in read errors, as taught by Rotbard et al., may trigger the relocation taught by Yang et al. (“In an embodiment, the memory controller is configured to recognize the deviation in a number of readout errors in the data read from the memory cells of at least the given word line, relative to the remaining word lines.”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Yang et al. and Lassa to include taking corrective action based on a deviation in read errors, as taught by Rotbard et al., in order to maintain data integrity.

Claim(s) 4, 11, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (Pub. No. US 2014/0281766) in view of Lassa (Pub. No. US 2013/0265825) as applied to claims 1, 8, and 15 above, respectively, and further in view of Liang et al. (Pub. No. US 2016/0163393).

Claim 4 (as applied to claim 1 above):
Yang et al. and Lassa disclose all the limitations above but do not specifically disclose the method, further comprising: 
determining whether a number of programming operations performed on the memory device satisfies a second threshold condition; and 
in response to determining that the number of programming operations performed on the memory device satisfies the second threshold condition, decreasing the error rate threshold.
In the same field of endeavor, Liang et al. disclose:
determining whether a number of programming operations performed on the memory device satisfies a second threshold condition [par. 0086 – The number of program/erase operations is determined. (“In another embodiment, if the number of program/erase cycles for the word line is above a program/erase threshold (e.g., more than five program/erase cycles have been performed on the word line), then the error threshold may be decreased from a first value (e.g., three errors per page) to a second value less than the first value (e.g., one error per page).”)]; and 
in response to determining that the number of programming operations performed on the memory device satisfies the second threshold condition, decreasing the error rate threshold [par. 0086 – The error threshold may be decreased when the number of program/erase operations exceeds a threshold. (“In another embodiment, if the number of program/erase cycles for the word line is above a program/erase threshold (e.g., more than five program/erase cycles have been performed on the word line), then the error threshold may be decreased from a first value (e.g., three errors per page) to a second value less than the first value (e.g., one error per page).”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Yang et al. and Lassa to include adjusting the error rate threshold according to the number of programming operations, as taught by Liang et al., in order to account for the degradation of the memory.

Claim 11 (as applied to claim 8 above):
Yang et al. and Lassa disclose all the limitations above but do not specifically disclose, 
wherein the processing device is to perform operations further comprising: determining whether a number of programming operations performed on the memory device satisfies a second threshold condition; and 
in response to determining that the number of programming operations performed on the memory device satisfies the second threshold condition, decreasing the error rate threshold.
In the same field of endeavor, Liang et al. disclose,
wherein the processing device is to perform operations further comprising: determining whether a number of programming operations performed on the memory device satisfies a second threshold condition [par. 0086 – The number of program/erase operations is determined. (“In another embodiment, if the number of program/erase cycles for the word line is above a program/erase threshold (e.g., more than five program/erase cycles have been performed on the word line), then the error threshold may be decreased from a first value (e.g., three errors per page) to a second value less than the first value (e.g., one error per page).”)]; and 
in response to determining that the number of programming operations performed on the memory device satisfies the second threshold condition, decreasing the error rate threshold [par. 0086 – The error threshold may be decreased when the number of program/erase operations exceeds a threshold. (“In another embodiment, if the number of program/erase cycles for the word line is above a program/erase threshold (e.g., more than five program/erase cycles have been performed on the word line), then the error threshold may be decreased from a first value (e.g., three errors per page) to a second value less than the first value (e.g., one error per page).”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Yang et al. and Lassa to include adjusting the error rate threshold according to the number of programming operations, as taught by Liang et al., in order to account for the degradation of the memory.

Claim 18 (as applied to claim 15 above):
Yang et al. and Lassa disclose all the limitations above but do not specifically disclose, 
wherein the instructions cause the processing device to perform operations further comprising: determining whether a number of programming operations performed on the memory device satisfies a second threshold condition; and 
in response to determining that the number of programming operations performed on the memory device satisfies the second threshold condition, decreasing the error rate threshold.
In the same field of endeavor, Liang et al. disclose,
wherein the instructions cause the processing device to perform operations further comprising: determining whether a number of programming operations performed on the memory device satisfies a second threshold condition [par. 0086 – The number of program/erase operations is determined. (“In another embodiment, if the number of program/erase cycles for the word line is above a program/erase threshold (e.g., more than five program/erase cycles have been performed on the word line), then the error threshold may be decreased from a first value (e.g., three errors per page) to a second value less than the first value (e.g., one error per page).”)]; and 
in response to determining that the number of programming operations performed on the memory device satisfies the second threshold condition, decreasing the error rate threshold [par. 0086 – The error threshold may be decreased when the number of program/erase operations exceeds a threshold. (“In another embodiment, if the number of program/erase cycles for the word line is above a program/erase threshold (e.g., more than five program/erase cycles have been performed on the word line), then the error threshold may be decreased from a first value (e.g., three errors per page) to a second value less than the first value (e.g., one error per page).”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Yang et al. and Lassa to include adjusting the error rate threshold according to the number of programming operations, as taught by Liang et al., in order to account for the degradation of the memory.

Claim(s) 5-6, 12-13, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (Pub. No. US 2014/0281766) in view of Lassa (Pub. No. US 2013/0265825) as applied to claims 1, 8, and 15 above, respectively, and further in view of Muchherla et al. (Pub. No. US 2018/0081543).

Claim 5 (as applied to claim 1 above):
Yang et al. and Lassa disclose all the limitations above but do not specifically disclose the method, further comprising: 
determining whether a number of programming operations performed on the memory device satisfies a third threshold condition; and 
in response to determining that the number of programming operations performed on the memory device satisfies the third threshold condition, determining to not relocate subsequent data.
In the same field of endeavor, Muchherla et al. disclose:
determining whether a number of programming operations performed on the memory device satisfies a third threshold condition [pars. 0037, 0050, 0055 – The number of PE cycles is counted in order to determine the usage relative to the TBW spec. (“The control circuitry 134 may operate the hybrid cache such as by disabling at least one of the static cache or the dynamic cache responsive to monitoring workload of the hybrid cache relative to the TBW Spec for the XLC blocks over a durable lifetime for the memory device 120 as will be discussed further below.” … “For example, the memory controller may monitor the workload by counting the PE cycles consumed by the XLC blocks to determine the usage of the XLC blocks relative to the Host TBW Spec. Counting the XLC blocks may include counting the PE cycles of the XLC blocks when being operated as dynamic cache, as main memory, or a total amount for the combination of dynamic cache and main memory PE cycles. If the PE cycles for the XLC blocks triggers a switch point, the dynamic cache may be disabled.”)]; and 
in response to determining that the number of programming operations performed on the memory device satisfies the third threshold condition, determining to not relocate subsequent data [pars. 0037, 0050, 0055 – The SLC cache may be disabled when the number of PE cycles exceeds a threshold. (“The control circuitry 134 may operate the hybrid cache such as by disabling at least one of the static cache or the dynamic cache responsive to monitoring workload of the hybrid cache relative to the TBW Spec for the XLC blocks over a durable lifetime for the memory device 120 as will be discussed further below.” … “For example, the memory controller may monitor the workload by counting the PE cycles consumed by the XLC blocks to determine the usage of the XLC blocks relative to the Host TBW Spec. Counting the XLC blocks may include counting the PE cycles of the XLC blocks when being operated as dynamic cache, as main memory, or a total amount for the combination of dynamic cache and main memory PE cycles. If the PE cycles for the XLC blocks triggers a switch point, the dynamic cache may be disabled.”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Yang et al. and Lassa to include disabling the SLC cache according to the number of write operations performed, as taught by Muchherla et al., in order to extend the life of the memory.

Claim 6 (as applied to claim 1 above):
Yang et al. and Lassa disclose all the limitations above but do not specifically disclose, 
wherein the first portion of the memory device comprises one or more quad-level cells (QLCs) and the second portion of the memory device comprises one or more single-level cell (SLCs) [par. 0043 – Lassa discloses a memory having a SLC portion and an MLC portion, however, do not specifically disclose QLC. (“The local processor in the local NAND controller may be configured to move data from a higher performance tier (e.g. SLC flash) to a lower performance tier (e.g. MLC flash) if the access frequency, hot count, data error rate or other performance statistic is below a pre-determined threshold. Conversely, the local processor in an MCP may move data to a higher performance tier in its MCP if one or more of these storage criteria are above a threshold.”)].
In the same field of endeavor, Muchherla et al. disclose,
wherein the first portion of the memory device comprises one or more quad-level cells (QLCs) and the second portion of the memory device comprises one or more single-level cell (SLCs) [par. 0022-0026 – Hybrid SLC and QLC memory. (“The term "XLC" may generically refer to cells that are not SLC, wherein "X" refers to an integer greater than 1. 1n other words, XLC may refer to MLC, TLC, QLC, etc.” … “As used herein, "dynamic cache" refers to storage in the memory array available to the hybrid SLC cache that is borrowed from the XLC memory blocks that form the bulk storage area within the memory array. The dynamic cache includes the borrowed XLC memory blocks being temporarily used to cache data using SLC mode. As a result, some of the XLC memory blocks are allocated to be used for both bulk storage as well as SLC cache.”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Yang et al. and Lassa to include QLC memory, as taught by Muchherla et al., in order to increase the storage density.

Claim 12 (as applied to claim 8 above):
Yang et al. and Lassa disclose all the limitations above but do not specifically disclose, 
wherein the processing device is to perform operations further comprising: determining whether a number of programming operations performed on the memory device satisfies a third threshold condition; and 
in response to determining that the number of programming operations performed on the memory device satisfies the third threshold condition, determining to not relocate subsequent data.
In the same field of endeavor, Muchherla et al. disclose,
wherein the processing device is to perform operations further comprising: determining whether a number of programming operations performed on the memory device satisfies a third threshold condition [pars. 0037, 0050, 0055 – The number of PE cycles is counted in order to determine the usage relative to the TBW spec. (“The control circuitry 134 may operate the hybrid cache such as by disabling at least one of the static cache or the dynamic cache responsive to monitoring workload of the hybrid cache relative to the TBW Spec for the XLC blocks over a durable lifetime for the memory device 120 as will be discussed further below.” … “For example, the memory controller may monitor the workload by counting the PE cycles consumed by the XLC blocks to determine the usage of the XLC blocks relative to the Host TBW Spec. Counting the XLC blocks may include counting the PE cycles of the XLC blocks when being operated as dynamic cache, as main memory, or a total amount for the combination of dynamic cache and main memory PE cycles. If the PE cycles for the XLC blocks triggers a switch point, the dynamic cache may be disabled.”)]; and 
in response to determining that the number of programming operations performed on the memory device satisfies the third threshold condition, determining to not relocate subsequent data [pars. 0037, 0050, 0055 – The SLC cache may be disabled when the number of PE cycles exceeds a threshold. (“The control circuitry 134 may operate the hybrid cache such as by disabling at least one of the static cache or the dynamic cache responsive to monitoring workload of the hybrid cache relative to the TBW Spec for the XLC blocks over a durable lifetime for the memory device 120 as will be discussed further below.” … “For example, the memory controller may monitor the workload by counting the PE cycles consumed by the XLC blocks to determine the usage of the XLC blocks relative to the Host TBW Spec. Counting the XLC blocks may include counting the PE cycles of the XLC blocks when being operated as dynamic cache, as main memory, or a total amount for the combination of dynamic cache and main memory PE cycles. If the PE cycles for the XLC blocks triggers a switch point, the dynamic cache may be disabled.”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Yang et al. and Lassa to include disabling the SLC cache according to the number of write operations performed, as taught by Muchherla et al., in order to extend the life of the memory.

Claim 13 (as applied to claim 8 above):
Yang et al. and Lassa disclose all the limitations above but do not specifically disclose, 
wherein the first portion of the memory device comprises one or more quad-level cells (QLCs) and the second portion of the memory device comprises one or more single-level cell (SLCs) [par. 0043 – Lassa discloses a memory having a SLC portion and an MLC portion, however, do not specifically disclose QLC. (“The local processor in the local NAND controller may be configured to move data from a higher performance tier (e.g. SLC flash) to a lower performance tier (e.g. MLC flash) if the access frequency, hot count, data error rate or other performance statistic is below a pre-determined threshold. Conversely, the local processor in an MCP may move data to a higher performance tier in its MCP if one or more of these storage criteria are above a threshold.”)].
wherein the first portion of the memory device comprises one or more quad-level cells (QLCs) and the second portion of the memory device comprises one or more single-level cell (SLCs) [par. 0022-0026 – Hybrid SLC and QLC memory. (“The term "XLC" may generically refer to cells that are not SLC, wherein "X" refers to an integer greater than 1. 1n other words, XLC may refer to MLC, TLC, QLC, etc.” … “As used herein, "dynamic cache" refers to storage in the memory array available to the hybrid SLC cache that is borrowed from the XLC memory blocks that form the bulk storage area within the memory array. The dynamic cache includes the borrowed XLC memory blocks being temporarily used to cache data using SLC mode. As a result, some of the XLC memory blocks are allocated to be used for both bulk storage as well as SLC cache.”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Yang et al. and Lassa to include QLC memory, as taught by Muchherla et al., in order to increase the storage density.

Claim 19 (as applied to claim 15 above):
Yang et al. and Lassa disclose all the limitations above, but do not specifically disclose, 
wherein the instructions cause the processing device to perform operations further comprising: determining whether a number of programming operations performed on the memory device satisfies a third threshold condition; and 
in response to determining that the number of programming operations performed on the memory device satisfies the third threshold condition, determining to not relocate subsequent data.
In the same field of endeavor, Muchherla et al. disclose,
wherein the instructions cause the processing device to perform operations further comprising: determining whether a number of programming operations performed on the memory device satisfies a third threshold condition [pars. 0037, 0050, 0055 – The number of PE cycles is counted in order to determine the usage relative to the TBW spec. (“The control circuitry 134 may operate the hybrid cache such as by disabling at least one of the static cache or the dynamic cache responsive to monitoring workload of the hybrid cache relative to the TBW Spec for the XLC blocks over a durable lifetime for the memory device 120 as will be discussed further below.” … “For example, the memory controller may monitor the workload by counting the PE cycles consumed by the XLC blocks to determine the usage of the XLC blocks relative to the Host TBW Spec. Counting the XLC blocks may include counting the PE cycles of the XLC blocks when being operated as dynamic cache, as main memory, or a total amount for the combination of dynamic cache and main memory PE cycles. If the PE cycles for the XLC blocks triggers a switch point, the dynamic cache may be disabled.”)]; and 
in response to determining that the number of programming operations performed on the memory device satisfies the third threshold condition, determining to not relocate subsequent data [pars. 0037, 0050, 0055 – The SLC cache may be disabled when the number of PE cycles exceeds a threshold. (“The control circuitry 134 may operate the hybrid cache such as by disabling at least one of the static cache or the dynamic cache responsive to monitoring workload of the hybrid cache relative to the TBW Spec for the XLC blocks over a durable lifetime for the memory device 120 as will be discussed further below.” … “For example, the memory controller may monitor the workload by counting the PE cycles consumed by the XLC blocks to determine the usage of the XLC blocks relative to the Host TBW Spec. Counting the XLC blocks may include counting the PE cycles of the XLC blocks when being operated as dynamic cache, as main memory, or a total amount for the combination of dynamic cache and main memory PE cycles. If the PE cycles for the XLC blocks triggers a switch point, the dynamic cache may be disabled.”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Yang et al. and Lassa to include disabling the SLC cache according to the number of write operations performed, as taught by Muchherla et al., in order to extend the life of the memory.

Claim 20 (as applied to claim 15 above):
Yang et al. and Lassa disclose all the limitations above but do not specifically disclose, 
wherein the first portion of the memory device comprises one or more quad-level cells (QLCs) and the second portion of the memory device comprises one or more single-level cell (SLCs) [par. 0043 – Lassa discloses a memory having a SLC portion and an MLC portion, however, do not specifically disclose QLC. (“The local processor in the local NAND controller may be configured to move data from a higher performance tier (e.g. SLC flash) to a lower performance tier (e.g. MLC flash) if the access frequency, hot count, data error rate or other performance statistic is below a pre-determined threshold. Conversely, the local processor in an MCP may move data to a higher performance tier in its MCP if one or more of these storage criteria are above a threshold.”)].
In the same field of endeavor, Muchherla et al. disclose,
wherein the first portion of the memory device comprises one or more quad-level cells (QLCs) and the second portion of the memory device comprises one or more single-level cell (SLCs) [par. 0022-0026 – Hybrid SLC and QLC memory. (“The term "XLC" may generically refer to cells that are not SLC, wherein "X" refers to an integer greater than 1. 1n other words, XLC may refer to MLC, TLC, QLC, etc.” … “As used herein, "dynamic cache" refers to storage in the memory array available to the hybrid SLC cache that is borrowed from the XLC memory blocks that form the bulk storage area within the memory array. The dynamic cache includes the borrowed XLC memory blocks being temporarily used to cache data using SLC mode. As a result, some of the XLC memory blocks are allocated to be used for both bulk storage as well as SLC cache.”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Yang et al. and Lassa to include QLC memory, as taught by Muchherla et al., in order to increase the storage density.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Padilla et al. (Pub. No. US 2018/0374549) disclose detecting errors in word lines and performing relocations. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY T MACKALL whose telephone number is (571)270-1172. The examiner can normally be reached Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LARRY T. MACKALL
Primary Examiner
Art Unit 2131



24 September 2022
/LARRY T MACKALL/Primary Examiner, Art Unit 2139